Name: 71/306/EEC: Council Decision of 26 July 1971 setting up an Advisory Committee for Public Works Contracts
 Type: Decision
 Subject Matter: trade policy;  European Union law;  executive power and public service;  EU institutions and European civil service
 Date Published: 1971-08-16

 Avis juridique important|31971D030671/306/EEC: Council Decision of 26 July 1971 setting up an Advisory Committee for Public Works Contracts Official Journal L 185 , 16/08/1971 P. 0015 - 0015 Finnish special edition: Chapter 6 Volume 1 P. 0110 Danish special edition: Series I Chapter 1971(II) P. 0622 Swedish special edition: Chapter 6 Volume 1 P. 0110 English special edition: Series I Chapter 1971(II) P. 0693 Greek special edition: Chapter 17 Volume 1 P. 0017 Spanish special edition: Chapter 17 Volume 1 P. 0019 Portuguese special edition Chapter 17 Volume 1 P. 0019 COUNCIL DECISION of 26 July 1971 setting up an Advisory Committee for Public Works Contracts (71/306/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the proposals from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee 2; Whereas the implementation of the measures adopted by the Council in the field of public works contracts may raise problems which it seems desirable to examine in common; Whereas it is advisable to set up for this purpose a Committee presided over by the Commission and composed of representatives of the Member States belonging to the authorities of those States; HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee for Public Works Contracts is hereby set up within the Commission. Article 2 Without prejudice to the provisions of Articles 169 and 170 of the Treaty, the Committee shall examine regularly, on the initiative of the Commission or at the request of a Member State, problems arising from the application of the measures adopted by the Council with regard to public works contracts, including special cases arising in this field. The Committee shall examine in particular the reasons for which undertakings conforming to the criteria laid down by the Council may not have been consulted or may not have won the contract although they submitted the best tender. Article 3 The Committee shall be composed of representatives of the Member States belonging to the authorities of those States. Member States shall appoint as members of the Committee one member and one alternate for each country. The Committee shall be chaired by an official of the Commission. The Chairman may be assisted by Commission officials. Secretarial services shall be provided by the Commission. Article 4 The Committee shall be convened by its Chairman either on his own initiative or at the request of one of its members. Article 5 Committee discussions shall be recorded in minutes. Article 6 The Committee shall draw up its own rules of procedure. Done at Brussels, 26 July 1971. For the Council The President A. MORO 1OJ No 62, 12.4.1965, p. 883/65 and 889/65. 2OJ No 13, 29.1.1965, p. 150/65 and OJ No 63, 13.4.1965, p. 929/65.